



Exhibit 10.01






August 22, 2016




Nancy Erba
Los Gatos, CA


RE: Employment with Immersion Corporation


Dear Nancy:


This supersedes the letter dated August 19, 2016. Immersion Corporation (the
“Company” or “Immersion”) is pleased to present an offer to you, for the
position of Chief Financial Officer, on the terms set forth in this agreement,
effective upon your acceptance by execution of a counterpart copy of this letter
where indicated below.


Reporting Duties and Responsibilities. In this position, you will be reporting
to Victor Viegas, President & Chief Executive Officer.


Salary and Benefits.  Your annual base salary of $300,000.22, is payable in
accordance with the Company’s customary payroll practice, which is bi-weekly.
For payment purposes, the bi-weekly amount is $11,538.47.


This offer is for a full time, salaried, exempt position, located at the offices
of the Company, except as to travel to other locations that may be necessary to
fulfill your responsibilities. Our Company’s focal reviews are normally
conducted in January at which time your performance will be evaluated. You will
also receive the Company’s standard employee benefits package. A copy of our
current benefits package is enclosed. Please note that the Company's benefit
package is subject to change at any time.


In addition, you will be eligible for a bonus in accordance with the Company’s
Executive Incentive Plan of up to 50% of your salary.


Stock Options. Effective upon board approval, the Company will grant you an
option to purchase 150,000 shares of the Company’s Common Stock pursuant to the
Company’s stock option plan and standard stock option agreement. All options
will have an exercise price that will be equal to the fair market value of the
Company’s Common Stock on the 10th business day in the month following the month
of your start date. The options will become exercisable over a four-year
exercise schedule with 25% of the shares vesting at the end of your first twelve
months of service, and with an additional 2.083% vesting per month thereafter,
at the close of each month during which you remain employed with the Company.


Change of Control Benefits. Subject to the approval of the Compensation
Committee of the Board, the Company will enter into the Retention and Ownership
Change Event Agreement.


Background Investigation. This offer is contingent upon a satisfactory
background investigation. This agreement may be revoked in the event the results
of the investigation do not meet Immersion’s requirements.


Confidential Information. As an employee of the Company, you will have access to
certain Company confidential information and you may during the course of your
employment, develop certain information or inventions that will be the property
of the Company. To protect the interest of the Company, you will need to sign
the Company’s standard “Employee Inventions and Confidentiality Agreement” as a
condition of your employment. A copy of the agreement is attached for your
review. We wish to impress upon you that we do not wish you to bring with you
any confidential or proprietary material of any former employer or to violate
any other obligation to your former employers.


At-Will Employment. While we look forward to a long and profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment relationship can be





--------------------------------------------------------------------------------





terminated by either of us for any reason at any time. Any statements or
representations to the contrary (and indeed, any statements contradicting any
provision in this letter) should be regarded by you as ineffective. Further,
your participation in any stock option or benefit program is not to be regarded
as assuring you of continuing employment for any particular period of time.


Authorization to Work. The Immigration Reform and Control Act of 1986 requires
you, within three business days of hire, to present documentation demonstrating
that you have authorization to work in the United States. Acceptable
documentation is shown on the form titled List of Acceptable Documents. Please
bring the appropriate documentation to the new employee orientation on your
first day of employment. If you have questions about this requirement, which
applies to U.S. citizens and non-U.S. citizens alike, please contact our Human
Resources department.


Term of Offer. This offer will expire at the close of business on August 23,
2016. Upon acceptance of this offer, please sign the enclosed copy of this
letter in the space indicated and return it to me. Your signed acceptance below
will become our binding agreement with respect to the subject matter of this
letter, superseding in their entirety all other or prior agreements by you with
the Company as to the specific subjects of this letter, and will be binding upon
and inure to the benefit of our respective successors and assigns, and heirs,
administrators and executors, will be governed by California law, and may only
be amended in writing signed by you and the Company.


We are excited and pleased to have you join the Immersion team in this exciting
role and we look forward to a mutually beneficial working relationship.




Sincerely,






/s/ Janice Passarello    
Janice Passarello
Vice President, Human Resources
                    








Agreed and Accepted
I agree to and accept employment with Immersion Corporation on the terms and
conditions set forth in this agreement.






X/s/ Nancy Erba        August 22, 2016
Nancy Erba    Date




Anticipated Start Date: September 7, 2016







